| iBARRY, Judge,
dissents with reasons.
Under La.Ch.C. art. 1137 the alleged or adjudicated father shall file his opposition to the adoption “within fifteen days after the *1359time he was served with the notice of surrender” in order to preserve his right to be heard. That time limitation, tailored to expedite the adoption proceeding (see Art. 1137, comment (a)), is not discretionary. The legislature considered the rights of the alleged father and the best interests of the child, the latter of paramount concern.
The trial court’s ruling was not based on a factual finding that Jr. requested a blood test within fifteen days of service. Jr. admitted that he received notice, and the record shows that he failed to timely object to the adoption.
I would pretermit whether the trial court had authority to order a blood test. Considering the facts and the best interests of Baby, I respectfully dissent.